67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William Wade ALLEN, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellees.
No. 94-3388
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 14, 1995Filed:  Sept. 20, 1995

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
William W. Allen appeals the district court's1 dismissal of his 28 U.S.C. Sec. 2254 petition.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas